Citation Nr: 1331513	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  04-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The appellant served in the United States Army National Guard, with an initial period of active duty for training (ACDUTRA) beginning in February 1979 and ending in July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2004, November 2005, and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant presented testimony before the undersigned Veterans Law Judge at the RO in September 2007.  A transcript of this hearing has been associated with the appellant's VA claims folder. 

This appeal was remanded for additional development in January 2009, March 2011 and September 2012.  The appellant has since requested that VA obtain outstanding VA treatment records on his behalf, and has submitted new medical evidence that requires VA to seek additional medical clarification prior to issuing a decision on the merits.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. for additional evidentiary development.


REMAND

I.  Outstanding VA treatment records

In correspondence received by the Board in April 2013, the appellant and his representative specifically requested that VA acquire all medical evidence pertinent to the pending appeal from VA's Medical Centers in Montrose, NY and Newark, NJ.  See the April 17, 2013 letter from the appellant's representative.  Notably, the appellant's physical and electronic claims folders only contain VA treatment records dated through May 2012.  Per the appellant's April 2013 request, updated VA treatment records from these facilities should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that in his April 2013 correspondence, the appellant specifically requested that VA review records from the Montrose VA Medical Center pertaining to his PTSD therapy program occurring from October to December 2007.  These treatment reports are already of record, and do not need to be obtained.

II. VA medical examinations and/or opinions

With respect to the appellant's service-connection claim for an acquired psychiatric disability, it is unfortunately still unclear whether the appellant has a current  diagnosis of schizoaffective disorder, PTSD or both.  VA last examined the appellant in December 2011.  After review of the file and upon examination of the appellant, VA examiner K.M.H. determined that the appellant did not have PTSD, but rather schizoaffective disorder alone.  She in no way doubted that the appellant indeed experienced his claimed in-service stressors-namely, being attacked by fellow servicemembers on three occasions, and being forced to go into a gas chamber during training-but indicated that the symptoms the appellant reported as symptomatic of PTSD were actually symptoms of schizoaffective disorder that predated his time in the military.  See the December 2011 VA examination report at 8.  In a subsequent opinion dated in October 2012, the same VA examiner clarified that the appellant's schizoaffective disorder clearly and unmistakably preexisted his service, and clearly and unmistakably was not aggravated by service.  See the October 2012 opinion of K.M.H. at 3.  

In August 2013, the appellant submitted  a PTSD disability benefits questionnaire (DBQ) filled out by a private psychiatrist, Dr. J.R.C.  Significantly, Dr. J.R.C.'s findings upon examination of the appellant on August 14, 2013 directly contradict those of VA examiner K.M.H.  Indeed, Dr. J.R.C. diagnosed the appellant with PTSD only.  He specifically checked "no" when asked if the appellant had more than one mental disorder.  Concerning the appellant's stressors, Dr. J.R.C. recognized the appellant's claimed in-service assaults, as well as his gas chamber training, noting that the appellant was "traumatized severely by this" and "thought that he was going to die and almost choked to death."  Dr. J.R.C. found that the appellant's traumatic experiences supported a PTSD diagnosis.  

While Dr. J.R.C.'s medical findings appear to support the appellant's service-connection claim, they lack discussion or even acknowledgement of the appellant's well-documented mental health history, to include his longstanding diagnosis of schizoaffective disorder as well as recent VA medical determinations from K.M.H. that completely rule out a diagnosis of PTSD.  Because Dr. J.R.C. made no attempt to reconcile his findings with the other contradictory findings of record, the Board finds his conclusions to be lacking sufficient explanation and analysis to support a favorable decision at this time.  That stated, notwithstanding this inadequacy, the Board notes that it is entirely possible that the appellant developed PTSD during the near-two year period since he was last examined by VA, and that such disability could in fact be related to one or both of his claimed in-service stressors.  As such, the Board believes that a new VA mental health examination should be scheduled to clarify whether the appellant indeed has PTSD as stipulated by Dr. J.R.C., and if so, whether upon consideration of the Veteran's entire medical history, such disability is as likely as not related to his period of active duty service. 

With respect to the appellant's left knee and right knee disability claims, the appellant, in part, asserts that he has current knee disabilities that were caused or aggravated by his psychiatric disorder, in the sense that he has allegedly injured his knees as a result of awaking and kicking and thrashing, and having to jump out of bed as a result of his psychiatric disorder.  He has also suggested that his left knee disabilities were caused or aggravated by his right knee disabilities.  

The appellant has been diagnosed with bilateral osteoarthritis of the knees as well as bilateral patellofemoral syndrome.  See the December 2011 and September 2009 VA examinations respectively.   He also fractured his right patella in 2003 after falling off his bike.  See the Veteran's May 26, 2003 VA radiological report.  In September 2012, the Board noted that the December 2011 VA examiner's conclusions with respect to the potential aggravation of the appellant's knee disabilities were unclear and contradictory.  In accordance with the Board's remand instructions, the agency of original jurisdiction obtained another opinion from the December 2011 VA examiner in December 2012 that specifically addressed aggravation.  Unfortunately, upon review of this opinion, the Board believes that this subsequent opinion is also inadequate, and another opinion must be obtained.  

Although the December 2011 VA examiner's 2012 revised opinion does make clear that osteoarthritis of the knees results from degeneration, and would not result from a "discrete injury" such as the kind of injury the appellant describes, the examiner still does not make clear, with sufficient rationale, whether the appellant's claimed injury to either knee as likely as not aggravated the appellant's degenerative knee condition beyond its natural progression.  Moreover, the examiner offered no opinion as to whether such injuries could cause or aggravate the appellant's other diagnosed knee disability, bilateral patellofemoral syndrome.  While the examiner conceded that knee injuries can occur due to kicking and thrashing and having to jump out of bed, he curiously indicated that such injury would be "separately documented in the medical record," apparently suggesting that the appellant must not of experienced these injuries since they are not documented in his medical treatment reports.  At this time, the Board finds no reason to call into question the appellant's competent report of experiencing injury to his knees upon kicking and thrashing from his bed, notwithstanding the fact that his post-service treatment reports do not document any such injuries.  On remand, a new medical opinion from a different examiner should be obtained to determine whether the knee injuries described by the appellant as likely as not caused or aggravated any of his current left or right knee conditions, to include osteoarthritis and patellofemoral syndrome.  In addition an updated opinion addressing the impact one knee disability may have on the other, if any, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant treatment records from the VA Medical Centers in Montrose, NY and Newark, NJ dated from May 2012 to the present.  Efforts to obtain these records should be memorialized in the appellant's claims file.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the development described in item (1) above, schedule the appellant for a VA psychiatric examination for the purposes of assessing the nature and etiology of his mental health disability or disabilities.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or the Veterans Benefits Management System (VBMS)), and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with his or her respective examination, and the examiner should confirm that such records were available and reviewed.  

Upon review of the record, and after examination of the appellant, the examiner should diagnose all psychiatric disabilities demonstrated during the pendency of the appeal, to include, but not limited to anxiety, depression, PTSD, and schizoaffective disorder.  In particular, the examiner should attempt to reconcile the conflicting medical opinions of record which on the one hand suggest that the appellant has a diagnosis of preexisting schizoaffective disorder without PTSD (see the opinions of the December 2011 VA examiner), and on the other suggest that the appellant has a diagnosis of PTSD alone (see the August 2013 opinion of Dr. J.R.C.).  

If a diagnosis of PTSD is warranted, the examiner should identify the specific in-service stressor or stressors upon which that diagnosis is based.  For the purposes of this opinion alone, the examiner should assume that the appellant did in fact experience the in-service stressors he so describes-namely, being attacked by fellow servicemembers on three occasions, and being forced to go into a gas chamber during training.  

For each diagnosed disability, the examiner should state whether it is as likely as not (50 percent or greater probability) that such disability had its clinical onset during the appellant's period of ACDUTRA from February 1979 to July 1979, or is otherwise related to such service.  

If any diagnosed disability preexisted the appellant's period of ACDUTRA, as suggested by the December 2011 VA examiner, such should be clearly identified.  The examiner should then indicate whether it is as likely as not that such disability was aggravated beyond its natural progression during the appellant's period of ACDUTRA, to include as due to the appellant's claimed in-service stressors noted above.
In answering the foregoing questions, the examiner should acknowledge and discuss the statements of the appellant, his family members, and representative regarding a history of psychiatric problems since the reported in-service stressors, and must explain the basis for any opinion provided, with supporting references to the appellant's medical record and the appellant's allegations. 

3.  Obtain a medical opinion from a VA examiner other than the December 2011 VA knee examiner (D.J.B.) addressing the nature and etiology of the appellant's current knee disabilities, to include bilateral osteoarthritis and bilateral patellofemoral syndrome.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or the Veterans Benefits Management System (VBMS)), and a copy of this REMAND should be made available and be reviewed by the examiner, and the examiner should confirm that such records were available and reviewed.  

Upon review of the record, the VA examiner should provide answers to the following questions:

A.)  Is it at least as likely as not (50 percent or greater 
probability) that the appellant has a right or left knee disability, to include osteoarthritis and/or right or left knee patellofemoral syndrome, that is causally related to the appellant's alleged PTSD or other psychiatric disorder, in the sense that he has suffered injury to his knees as a result of awaking kicking and thrashing and having to jump out of bed as a result of the psychiatric disorder?  For the purposes of this opinion alone, the examiner should assume that the appellant has in fact hurt his knees as he so describes when awaking suddenly from bed, notwithstanding any lack of documentation of such occurrences in his post-service treatment records.  

B.)  Is it at least as likely as not (50 percent or greater 
probability) that the appellant has a right or left knee disability, to include osteoarthritis and/or right or left knee patellofemoral syndrome, that has been aggravated beyond its natural progression by the alleged PTSD or other psychiatric disorder, in the sense that he has suffered injury to his knees as a result of awaking kicking and thrashing and having to jump out of bed as a result of the psychiatric disorder?  As above, for the purposes of this opinion alone, the examiner should assume that the appellant has in fact hurt his knees as he so describes when awaking suddenly from bed, notwithstanding any lack of documentation of such occurrences in his post-service treatment records.  

C.)  Is it at least as likely as not (50 percent or greater 
probability) that the appellant has a right or left knee disability, to include osteoarthritis and/or right or left knee patellofemoral syndrome, that was caused or aggravated beyond its natural progression by disabilities of the opposite knee?  

If further examination or testing is deemed necessary, such should be scheduled.  All opinions provided must be thoroughly explained, and a well-reasoned rationale for any conclusions reached should be provided.  

4.  Then, the record should again be reviewed.  If the benefits sought on appeal remain denied, in whole or in part, then the appellant and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


